Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered April 28, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5x/2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]).
Defendant’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Saxe, J.E, Sullivan, Nardelli, Sweeny and Malone, JJ.